      Case: 1:17-cv-04307 Document #: 86 Filed: 10/30/18 Page 1 of 7 PageID #:1435



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHER DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA          )
for use and benefit of A&C CONSTRUCTION &
                                  )
INSTALLATION, CO. WLL             )
                                  )                          No. 1:17-cv-04307
                Plaintiffs,       )
                                  )
      v.                          )                          Assigned Judge:
                                  )                          Harry D. Leinenweber
ZURICH AMERICAN INSURANCE COMPANY )
and THE INSURANCE COMPANY OF THE  )                          Designated Magistrate:
STATE OF PENNSYLVANIA,            )                          Judge Maria Valdez
                                  )
                Defendants.       )

     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO REQUIRE PLAINTIFF
       TO COMPLY WITH RULE 34 AND FIX ITS SUPPLEMENTAL PRODUCTION

          A&C Construction & Installation, CO. WLL (“A&C”), by and through its counsel,

responds in opposition to Defendants Zurich American Insurance Co. and the Insurance

Company of Pennsylvania (together the “Sureties”)’s Motion to Require Plaintiff to Comply with

Rule 34 and Fix its Supplemental Production (the “Motion”), and in support thereof, A&C states

as follows (the “Response”):

I.        Background Facts Regarding the Discovery Process

          Defendants have rushed into Court with their second unnecessary discovery motion in a

single week, this time demanding that the Court intervene on issues raised for the first time

fifteen days ago and which A&C promised to investigate. The Motion is inflammatory, laded

with hyperbole, and, in a number of respects, inconsistent with the history of the discovery

between the parties. As a result, A&C must expend the effort of clarifying certain facts:

         At no point did A&C “fix” its initial production (Motion at 2), but A&C did agree to

          provide Sureties an index setting forth the categories of documents in the production and



302715390 v1
Case: 1:17-cv-04307 Document #: 86 Filed: 10/30/18 Page 2 of 7 PageID #:1436



    the requests to which they were responsive. A&C provided that index on July 12, 2018.

    (Motion Ex. 4 at 1.)

   On July 12, 2018, A&C indicated to the Sureties that it intended to make a supplemental

    production. Four days later, the Sureties filed their Motion to Stay Proceedings Pending

    Arbitration filed on July 16, 2018 (Dkt. No. 62). The Court granted that motion in part,

    staying the matter as to the Fire Suppression Agreement on September 11, 2018. (Dkt.

    No. 76.) ,

   A&C did not make any production “after the initial close of discovery in this case”

    (Motion at 2). On July 31, 2018, due to the pending motions by Defendants to stay the

    proceedings and AMEC to Quash the Subpoena A&C served upon it (Dkt. No. 26), A&C

    filed its Motion to Extend Discovery Deadline filed July 31, 2018 (Dkt. No. 67). The

    Court subsequently vacated the August 31, 2018 fact discovery cutoff during a status

    hearing on August 7, 2018. At present, there is no set discovery deadline and A&C never

    made any production “after the close of discovery.”

   The Sureties filed their Motion to Compel Interrogatory Responses on October 23, 2018

    (Dkt. No. 79) despite A&C’s repeated assurances that it would supplement those

    responses. (Dkt. No. 79-2 at 1.) A&C agreed to revise its interrogatory responses even

    though it had already provided the Sureties a detailed chart identifying, by bates range,

    particular documents evidencing Plaintiff’s damages (including the bates ranges

    evidencing mobilization/demobilizations, repayments, NAFFCO/REA claims, labor,

    services materials and equipment costs, and other information). (Motion Ex. 6 at 2.)

   A&C served its supplemental interrogatory responses on October 29, 2018. In those

    responses, A&C itemized its damage claim and provided reference to Bates-labeled



                                            2
                                       302715390 v1
   Case: 1:17-cv-04307 Document #: 86 Filed: 10/30/18 Page 3 of 7 PageID #:1437



       documents supporting each line item. Each of the interrogatories that the Sureties have

       complained of has been amended and fulsomely answered. As a result, A&C requested

       that the Sureties withdraw their motion to compel. At the end of the day on October 30,

       2018, the Sureties indicated that they would not withdraw the motion because they were

       “unable to evaluate the responses completely for compliance with the Rule in advance of

       [the] hearing.” (See Exhibit A, attached hereto.)

      On October 15, 2018, the Sureties sent A&C a conferral letter, challenging the format of

       the production and contending that certain documents were produced in .PDF format,

       rendering them not “reasonably usable.” (Motion Ex. 5 at 2.) On Friday, October 26,

       2018, A&C confirmed that it had produced documents as they were kept by A&C in the

       ordinary course of business. (Motion Ex. 6 at 2.) Counsel for A&C further stated that it

       was in discussions with A&C to determine why documents were produced in the format

       they were and whether they could be produced in an alternate format, with attendant

       metadata, even though it did not agree with the Sureties’ contention that the format was

       not “reasonably usable.” (Id. at 2-3.) This Motion was filed the following Monday, two

       days before the parties’ scheduled status hearing.

      To date, A&C has produced 161,415 pages of documents and the Sureties have produced

       131 pages.

       In sum, A&C, at all times in this litigation, has attempted to work with the Sureties to

identify relevant facts, witnesses, and documents, and produce them in an expeditious manner

consistent with its obligations under the Federal Rules of Civil Procedure. Indeed, A&C has, in

certain instances, gone above and beyond what has been required of it under the Rules.




                                                3
                                           302715390 v1
      Case: 1:17-cv-04307 Document #: 86 Filed: 10/30/18 Page 4 of 7 PageID #:1438



II.     Argument

        A.     A&C is Providing an Index of the Supplemental Production

        A&C has produced documents as they are kept in the ordinary course of business, despite

the Sureties’ unsupported contentions to the contrary.       They have not been produced in a

“massive dump” but rather were grouped based on the type of document and how it was kept by

the client, as shown in the Index attached hereto as Exhibit B (i.e., like documents were produced

with like documents). Documents were produced in groupings as they are kept in the ordinary

course of business. A&C has no other obligation when they are produced as such. As the

Sureties recognize in the Motion, Fed. R. Civ. P. 34 requires that a party produce documents as

they are kept “or” organize and label them.

        Moreover, the vast majority of the documents -- 10,097 out of 10,172 produced in total --

included nomenclature in the document’s filepath that identified the document’s purpose or type

and made clear that like documents were grouped together (e.g., “Submittals”; “Requests for

Information”; etc.). This belies the idea that the Sureties have been prejudiced by the way that

A&C produced its documents.

        Though A&C believes that it has more than met its obligations under the Federal Rules of

Civil Procedure, it has provided, in the Index attached as Exhibit B, a Bates-labeled list that

identifies the document requests that each document is responsive to.

        B.     Format of the Supplemental Production

        The Sureties further complain that documents within the supplemental production were

produced as .PDFs. As A&C indicated it would do in its letters to the Sureties just last week,

(Motion Ex. 6 at 2-3), A&C has investigated the matter. The challenged files consist of

documents that are kept as .PDFs in A&C’s ordinary course of business. The vast majority of




                                                   4
                                              302715390 v1
       Case: 1:17-cv-04307 Document #: 86 Filed: 10/30/18 Page 5 of 7 PageID #:1439



these documents were created on the work site -- daily submittals, requests for information,

reports, copies of confidential negotiations between AMEC and BCEC that A&C received.

See Exhibit B. That is to say that these are documents that were created and exchanged as

.PDFs, and A&C kept them in its files as .PDFs. It is proper to produce these documents in the

format in which they were created and kept.

         Within this group are also 63 e-mails (out of the 10,172 documents produced) that were

attachments to claim submissions and kept by A&C as .PDFs as part of larger packages of

documents. A&C is investigating as to whether it has copies of these e-mails in another

format, and if it can do so, A&C will produce them in an alternate format with any attendant

metadata. The challenged files also include e-mails that A&C was not a party to, and received

from others as .PDFs. As a result, A&C does not have these documents in any format other

than that in which they were produced.

         Should the Sureties identify any other documents that do not fall into the above

categories, A&C is willing to investigate them.

III.     Conclusion

          A&C has gone above and beyond to accommodate the Sureties’ purported concerns

with A&C’s document productions. The Sureties present this Motion, the second filed in the

span of a week, but there has been no claim that A&C has withheld any documents; the

Sureties merely present “problems” that A&C agreed to investigate.         Accordingly, A&C

respectfully requests that the Court deny the Motion to Require Plaintiff to Comply with Rule

34 and Fix its Supplemental Production and for other relief as the Court finds just and

equitable.




                                                  5
                                           302715390 v1
   Case: 1:17-cv-04307 Document #: 86 Filed: 10/30/18 Page 6 of 7 PageID #:1440



Dated: October 30, 2018                        Respectfully submitted,

                                               A&C CONSTRUCTION &
                                               INSTALLATION CO. WLL


                                               By: /s/ Abram Moore
                                               Abram Moore (ARDC#6278871)
                                               Nicole C. Mueller (ARDC#6309735)
                                               K&L GATES LLP
                                               70 West Madison, Suite 3100
                                               Chicago, Illinois 60602
                                               Phone: (312) 372-1121
                                               abram.moore@klgates.com

                                               Attorneys for A&C Construction &
                                               Installation Co. WLL




                                         6
                                    302715390 v1
   Case: 1:17-cv-04307 Document #: 86 Filed: 10/30/18 Page 7 of 7 PageID #:1441



                                CERTIFICATE OF SERVICE

          The undersigned attorney certifies that on the 30th day of October, 2018, a true and

correct copy of the foregoing Plaintiff’s Response to Defendants’ Motion to Require Plaintiff

to Comply with Rule 34 and Fix its Supplemental Production was served by electronic

transmission via the Electronic Case Filing system of the Court upon the following counsel of

record:


                                      Robert E. Tonn
                                      Colin P. Smith
                                      William Farley
                                      Holland & Knight LLP
                                      131 South Dearborn Street
                                      30th Floor
                                      Chicago, Illinois 60603
                                      Phone: (312) 263-3600
                                      robert.tonn@hklaw.com
                                      colin.smith@hklaw.com
                                      william.farley@hklaw.com

                                      Attorneys for Zurich American Insurance
                                      Co. and The Insurance Company of the State
                                      of Pennsylvania

                                      Daniel B. Pasternak
                                      Brent R. Owen
                                      Squire Patton Boggs (US) LLP
                                      1801 California Street, Suite 4900
                                      Denver, Colorado 80202
                                      daniel.pasternak@squarepb.com
                                      brent.owen@squarepb.com

                                      Attorneys for Zurich American Insurance
                                      Co. and The Insurance Company of the State
                                      of Pennsylvania


                                                            /s/ Abram I. Moore
                                                            Abram I. Moore




                                                 7
                                            302715390 v1
